Citation Nr: 0825086	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from November 1969 
to July 1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in June 2002.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in July 2003.  He failed to report for a 
hearing before the Board in June 2004.  

In June 2007, the Board remanded the case to the RO for 
additional development of the record and adjudication.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy while in serving  on active duty, including in his 
active duty in the Republic of Vietnam.   

2.  A medically supportable diagnosis of PTSD based on a 
verified stressor or other potentially verifiable event or 
incident of the veteran's period of active service is not 
demonstrated.   




CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the initial adjudication of the claim 
in October 2000 was prior to the passage of VCAA.  

Nevertheless, in September 2007, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish service connection for PTSD.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the record.  

The Board notes that the veteran was informed in the 
September 2007 letter that a disability rating and effective 
date would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  

There is no nexus opinion on file on whether the veteran 
has PTSD due to service.  Such development is to be 
considered necessary if the information of record does not 
contain sufficient medical evidence to decide the claim, 
but contains competent evidence of diagnosed PTSD; 
establishes a verified service stressor; and indicates 
that the claimed disability may be associated with the in-
service stressor.  38 C.F.R. § 3.159(c)(4).  

Because not all of these requirements have been met, as 
discussed hereinbelow, a VA examination or related medical 
opinion is not required with regard this issue.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his July 2003 RO hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that he has PTSD caused by stressful 
events to which he was exposed in service.  
The veteran served in the Republic of Vietnam from July 14, 
1970 to July 4, 1971.  His military specialty was noted to be 
communication center specialist and a "Rad TT Oper."  He 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal with 60 device.  

The service medical records do not reveal any complaints or 
findings of a psychiatric disability, including on discharge 
medical evaluation in July 1976.  

The initial postservice evidence of a psychiatric problem was 
in VA treatment records beginning in April 2000, when PTSD 
was diagnosed.  Subsequent VA and private treatment records 
show continued psychiatric problems diagnosed as PTSD.  

The statements on file in support of the veteran's claim from 
family and friends were added to the claims files in October 
2000.  

Also on file is a November 2001 report from the United States 
Armed Services Center for Unit Records Research (USASCRUR), 
which supplied extracts of Operational Reports - Lessons 
Learned (OR-LL) for the 39th Signal Battalion, the higher 
headquarters of the 535th Signal Company for the periods 
ending August 31, 1970, April 30, 1971, and October 31, 1971; 
for the 52nd Signal Battalion for the period ending April 30, 
1971; and for the 2nd Signal Group, the higher Headquarters 
of the 579th Signal Company, the 535th Signal Company, and the 
52nd Signal Battalion for July through October 1970.  

According to the USASCRUR report, the veteran needed to 
provide more information to verify his stressors, including 
the date of the incident, the full name of any person 
involved, the complete unit designation to the company level, 
whether the person involved was killed or wounded, and a 
brief description of the incident.  

The OR-LL records revealed that the 39th Signal Battalion 
engaged in combat support operations.  During the reporting 
period ending on July 31, 1970, the 2nd Signal Group reported 
having had slightly damaged equipment, mostly vehicles, and 
three men wounded in action and three missing in action.  
During the six month period ending April 30, 1971, the 52nd 
Signal Battalion reported 20 enemy initiated activities, 
which were harassing in nature using mortar and rocket with 
no damage to equipment.  

The veteran testified at a personal hearing at the RO in July 
2003 that he was subjected to mortar fire, saw another 
soldier get hit by sniper or mortar fire, and saw dead and 
injured civilians while in the Republic of Vietnam.  

According to a September 2007 statement from M.K.N., M.D., 
whose treatment records from September 2000 to November 2002 
are of record, the veteran had PTSD due to service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, the evidence of an 
in-service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The evidence in this case does not serve to show that the 
veteran was engaged in combat with the enemy.  He was not 
awarded any medals or decorations indicative of combat, and 
his military specialty, communication center specialist, was 
also not indicative of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Although PTSD has been diagnosed, there still needs to be 
credible evidence of a service stressor.  The veteran has 
testified, including at his July 2003 hearing, that his 
stressors while in Vietnam include being subjected to mortar 
attacks, seeing a fellow soldier being hit by mortar fire, 
and seeing civilians who had been wounded and killed.  

However, in response to a February 2001 VA request to the 
USASCRUR for information on the veteran's possible stressors 
during his service in the Republic of Vietnam, a November 
2001 reply was that the information provided was unverifiable 
and that more specific information would need to be provided.  

A letter was sent to the veteran in April 2002 requesting 
more detailed information on his service stressors.  The 
veteran's responded in his May 2003 Notice of Disagreement by 
noting that, due to his mental state, he could not remember 
names and exact dates.  He also testified about his stressors 
at the July 2003 hearing.  

Thus, the Board finds that the veteran is unable to provide 
any specific information to aid in verification of his 
service stressors, including the names and units of any 
person whom he witnessed or knew who was either injured or 
killed in Vietnam.  

The law is clear that assertions of proximity to a combat 
area, without more, are insufficient to establish combat 
service.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  

Moreover, a general statement in service personnel records 
that he participated in a particular operation or campaign 
would not, alone, establish that he had combat service 
because the terms "operation" and "campaign" encompass combat 
and non-combat activities.  Id.  This interpretation of the 
phrase "any veteran who engaged in combat with the enemy" to 
require active, personal participation was recently upheld in 
the case of Moran v. Peake, No. 07- 7163 (U.S. Fed. Cir. May 
2, 2008).  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  The veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence. Id.  

However, a mere assertion of exposure to combat, by itself, 
is insufficient to establish this fact.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).  

Consequently, despite VA's efforts to obtain sufficient 
information from the veteran to verify his claimed stressors, 
the veteran is unable to provide any detailed information 
regarding the claimed events to warrant resubmission to the 
USASCRUR for verification.  

Because the veteran has not provided evidence of service 
stressors that can be verified, all of the elements needed to 
support a diagnosis of PTSD have not been shown in this case.  
Hence, the claim of service connection for PTSD must be 
denied.  

With respect to the veteran's testimony at his July 2003 RO 
hearing, as well as the written statements by and on behalf 
of the veteran in support of his service connection claim, 
his lay statements alone are not competent evidence to 
establish the diagnosis of PTSD due to service.  A layperson 
is not competent to make a determination that a particular 
disability is the result of service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


